1    John R. Manning
     Attorney at Law
2    1111 H Street, Suite 204
     Sacramento, CA 95814
3    (916) 444-3994
     Fax (916) 447-0931
4    jmanninglaw@yahoo.com

5    Attorney for Defendant
     MIGUEL HUITRON
6

7                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
8

9    UNITED STATES OF AMERICA,              )   Case No.: 2:10 CR 162 JAM
                                            )
10                       Plaintiff,         )   STIPULATION REGARDING EXCLUDABLE TIME
                                            )   PERIODS UNDER SPEEDY TRIAL
11   vs.                                    )   ACT;FINDINGS AND ORDER
                                            )
12   MIGUEL HUITRON,                        )   Date:    August 6, 2019
                                            )   Time:    9:15 a.m.
13                       Defendant.         )   Judge:   Honorable John A. Mendez
                                            )
14

15         The United States of America through its undersigned counsel, Heiko

16   Coppola, Assistant United States Attorney, together with counsel for

17   defendant Miguel Huitron, John R. Manning, Esq., hereby stipulate the

18   following:

19         1.   By previous order, this matter was set for a change of plea hearing

20   on June 11, 2019.

21         2.   By this stipulation, the defendant now moves to continue the change

22   of plea until August 6, 2019 at 9:15 a.m., the parties move to exclude time

23   between June 11, 2019 and August 6, 2019 under Local Code T-2 (complexity of

24   the case) and Local Code T-4 (to allow defense counsel time to prepare).

25   Such time exclusions were previously ordered in this matter prior to Mr.

26   Huitron being brought before the Court.    Such exclusions are still

27   appropriate based on the amount of defendants and discovery (as noted below).

28



                                                 1
1         3.   The parties agree and stipulate, and request the Court find the

2    following:

3              a.      This is a nine-year-old wire-tap case with (originally) 12

4                      defendants.    The United States has produced 8,536 pages of

5                      discovery and thirteen discs of audio files and call

6                      translations.

7              b.      Mr. Huitron has been provided a draft plea agreement by the

8                      government.    The plea agreement contemplates attributing a

9                      significant amount of methamphetamine to Mr. Huitron.

10                     Additionally, the plea agreement contemplates the

11                     possibility of a guideline enhancement related to

12                     leadership.    After receiving the plea agreement Mr. Huitron

13                     has requested the opportunity to review with counsel a

14                     second time, a number of phone calls wherein Mr. Huitron is

15                     either allegedly one of the voices on the recording or is

16                     referred to by the individuals who were recorded.   The

17                     noted recordings are extremely numerous but are all related

18                     to either the drug totals and/or the potential leadership

19                     enhancement.    When initially reviewed with the defendant

20                     the recordings lacked context.   Now that Mr. Huitron has

21                     been provided with a draft plea agreement he is better able

22                     to understand how the recordings may be relevant to his

23                     potential guideline calculations (and sentence).

24                     Additionally, defense counsel has retained the services of

25                     an expert who has not yet completed his analysis of wire-

26                     tap related issues.

27                     After reviewing the discovery with the defendant a second

28                     time, defense counsel requested from the government a



                                                2
1         significant volume of additional discovery.   The government

2         recently provided the requested discovery.    The additional

3         discovery includes dozens of (several dozen in fact)

4         recorded calls, body wire recordings, videos and other

5         electronic recordings.   Many of the recordings are of

6         conversations conducted in Spanish.

7         Counsel for Mr. Huitron needs additional time to review and

8         discuss the additional discovery’s relevancy, in terms of

9         culpability and USSG calculations, with Mr. Huitron.     (Mr.

10        Huitron speaks only Spanish and is, as he has been,

11        incarcerated at the Sacramento main jail.)

12   c.   Counsel for the defendant believes the failure to grant a

13        continuance in this case would deny defense counsel

14        reasonable time necessary for effective preparation, taking

15        into account the exercise of due diligence.

16   d.   The Government does not object to the continuance.

17   e.   Based on the above-stated findings, the ends of justice

18        served by granting the requested continuance outweigh the

19        best interests of the public and the defendant in a speedy

20        trial within the original date prescribed by the Speedy

21        Trial Act.

22   f.   For the purpose of computing time under the Speedy Trial

23        Act, 18 United States Code Section 3161(h)(7)(A) within

24        which trial must commence, the time period of June 11,

25        2019, to August 6, 2019, inclusive, is deemed excludable

26        pursuant to 18 United States Code Section 3161(h)(7)(A) and

27        (B)(ii) and (iv), corresponding to Local Code T-2 and T-4

28        because it results from a continuance granted by the Court



                                   3
1                       at the defendant's request on the basis of the Court’s

2                       finding that the ends of justice served by taking such

3                       action outweigh the best interest of the public and the

4                       defendant in a speedy trial.

5

6          4.   Nothing in this stipulation and order shall preclude a finding that

7    other provisions of the Speedy Trial Act dictate that additional time periods

8    are excludable from the period within which a trial must commence.

9

10         IT IS SO STIPULATED.

11
     Dated: June 4, 2019                          /s/ John R. Manning
12                                                JOHN R. MANNING
                                                  Attorney for Defendant
13                                                Miguel Huitron

14
     Dated: June 4, 2019                          McGregor W. Scott
15                                                United States Attorney

16                                                /s/ Heiko P. Coppola
                                                  HEIKO P. COPPOLA
17                                                Assistant United States Attorney

18
                                          ORDER
19

20       The Court, having received, read, and considered the stipulation of the
21   parties, and good cause appearing therefrom, adopts the stipulation of the
22   parties in its entirety as its order.
23

24   IT IS SO FOUND AND ORDERED this 5th day of June, 2019.
25

26                                                /s/ John A. Mendez____________
                                                  HONORABLE JOHN A. MENDEZ
27                                                UNITED STATES DISTRICT COURT JUDGE
28



                                               4
